ORDER
Goldberg, Judge:
Upon consideration of Plaintiffs’ Consent Motion to Affirm Commerce Department’s Remand Determination, and all other pleadings, papers and proceedings herein, it is hereby
Ordered that Plaintiffs’ motion be, and the same hereby is, granted; and it is further
Ordered that the Commerce Department’s remand determination is AFFIRMED; and it is further
Ordered that the Commerce Department publish an amended anti-dumping duty order in accordance with the results of the remand determination; and it is further
Ordered that the appeal is dismissed with prejudice, with all parties bearing their own costs; and Final Judgment is entered accordingly